NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-50165

                Plaintiff-Appellee,             D.C. No. 8:13-cr-00167-JVS-2

 v.
                                                MEMORANDUM*
TIMOTHY J. AUBREY, a.k.a. Tim Aubrey,
a.k.a. Timothy Joel Aubrey,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                           Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Timothy J. Aubrey appeals from the district court’s judgment and challenges

the 21-month sentence imposed following his guilty-plea conviction for mail fraud,

in violation of 18 U.S.C. § 1341. Pursuant to Anders v. California, 386 U.S. 738

(1967), Aubrey’s counsel has filed a brief stating that there are no grounds for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
relief, along with a motion to withdraw as counsel of record. We have provided

Aubrey the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      Aubrey waived his right to appeal most aspects of his sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

those aspects of Aubrey’s sentencing appeal that are covered by the waiver and

affirm as to all other issues, with the exception of three supervised release

conditions—standard conditions five, six, and fourteen—which are

unconstitutionally vague. See United States v. Evans, 883 F.3d 1154, 1162-64 (9th

Cir.), cert. denied, 139 S. Ct. 133 (2018); see also Watson, 582 F.3d at 977 (an

appeal waiver does not bar a constitutional challenge to a supervised release

condition). We remand for the district court to modify these conditions consistent

with our opinion in Evans.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part; REMANDED with

instructions.




                                           2                                    18-50165